
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.22



INDEMNITY AGREEMENT


        THIS AGREEMENT is made as of [                        ],
200            by and between FEI Company, an Oregon corporation (Company), and
[                        ] (Indemnitee), a [director][executive officer] of the
Company.

RECITALS

        A.    It is essential to the Company to retain and attract as directors
and executive officers the most capable persons available.

        B.    The increase in corporate litigation subjects directors and
executive officers to expensive litigation risks at the same time that the
availability and coverage of directors' and officers' liability insurance has
been reduced.

        C.    It is now and always has been the express policy of the Company to
indemnify its directors and executive officers to provide them with the maximum
possible protection permitted by law.

        D.    The Articles of Incorporation of the Company require
indemnification of the directors and officers of the Company to the fullest
extent permitted by the Oregon Business Corporation Act (Act). The Act expressly
provides that the indemnification provisions set forth in the Act are not
exclusive and thereby contemplates that contracts may be entered into between
the Company and members of the board of directors and officers with respect to
indemnification.

        NOW, THEREFORE, the Company and Indemnitee agree as follows:

        1.    Services to the Company.    Indemnitee agrees to serve or continue
to serve as a director or executive officer of the Company.

        2.    Definitions.    As used in this Agreement:

        (a)   The term "Proceeding" shall include any threatened, pending or
completed action, suit or proceeding, or alternative dispute resolution
mechanism whether brought in the right of the Company or otherwise, or any
hearing, inquiry or investigation that Indemnitee in good faith believes might
lead to the institution of any such action, suit, proceeding or alternative
dispute resolution mechanism and whether of a civil, criminal, administrative or
investigative nature, by reason of (or arising in part out of) any event or
occurrence related to the fact that Indemnitee is or was a director or officer
of the Company or any subsidiary of the Company, or is or was serving at the
request of the Company as a director, officer, employee, agent or fiduciary of
another corporation, partnership, joint venture, trust or other enterprise,
whether or not serving in such capacity at the time any liability or expense is
incurred for which indemnification or reimbursement can be provided under this
Agreement.

        (b)   The term "Expenses" includes, without limitation, any and all
expenses (including attorneys' fees and all other costs, expenses and
obligations incurred in connection with investigating, defending, being a
witness in or participating in (including on appeal), or preparing to defend, be
a witness in or participate in, any such action, suit, proceeding, alternative
dispute resolution mechanism, hearing, inquiry or investigation); any federal,
state, local or foreign taxes imposed on Indemnitee as a result of the actual or
deemed receipt of any payments under this Agreement; and any expenses of
establishing a right to indemnification under Section 11 of this Agreement, but
shall not include amounts paid in settlement by Indemnitee or the amount of
judgments or fines against Indemnitee.

        (c)   References to "other enterprise" shall include employee benefit
plans; references to "fines" shall include any excise tax assessed with respect
to any employee benefit plan; reference to "serving at the request of the
Company" shall include any service as a director, officer,

--------------------------------------------------------------------------------




employee or agent of the Company which imposes duties on, or involves services
by, such director, officer, employee or agent with respect to an employee
benefit plan, its participants or beneficiaries; and a person who acted in good
faith and in a manner reasonably believed to be in the best interest of an
employee benefit plan shall be deemed to have acted in a manner "not opposed to
the best interests of the Company" as referred to in this Agreement.

        3.    Indemnity in Third-Party Proceedings.    The Company shall
indemnify Indemnitee in accordance with the provisions of this Section 3 if
Indemnitee is a party to or threatened to be made a party to any Proceeding
(other than a Proceeding by or in the right of the Company to procure a judgment
in its favor) against all Expenses, judgments, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee in connection with the
Proceeding, but only if Indemnitee acted in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company and, in the case of a criminal proceeding, in addition, had no
reasonable cause to believe that Indemnitee's conduct was unlawful.

        4.    Indemnity in Proceedings by or in the Right of the Company.    The
Company shall indemnify Indemnitee in accordance with the provisions of this
Section 4 if Indemnitee is a party to or threatened to be made a party to any
Proceeding by or in the right of Company to procure a judgment in its favor
against all Expenses actually and reasonably incurred by Indemnitee in
connection with the defense or settlement of the Proceeding, but only if
Indemnitee acted in good faith and in a manner which Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company. No
indemnification for Expenses shall be made under this Section 4 in respect of
any claim, issue or matter as to which Indemnitee shall have been finally
adjudged by a court to be liable to the Company, unless and only to the extent
that any court in which the Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity.

        5.    Indemnification of Expenses of Successful
Party.    Notwithstanding any other provisions of this Agreement, to the extent
that Indemnitee has been successful, on the merits or otherwise, in defense of
any Proceeding or in defense of any claim, issue or matter therein, including
the dismissal of an action without prejudice, the Company shall indemnify
Indemnitee against all Expenses incurred in connection therewith.

        6.    Additional Indemnification.    

        (a)   Notwithstanding any limitation in Sections 3, 4 or 5, the Company
shall indemnify Indemnitee to the fullest extent permitted by law if Indemnitee
is a party to or threatened to be made a party to any Proceeding (including a
Proceeding by or in the right of the Company to procure a judgment in its favor)
against all Expenses, judgments, fines and amounts paid in settlement actually
and reasonably incurred by Indemnitee in connection with the Proceeding. No
indemnity shall be made under this Section 6(a) on account of Indemnitee's
conduct which constitutes a breach of Indemnitee's duty of loyalty to the
Company or its shareholders or is an act or omission not in good faith or which
involves intentional misconduct or a knowing violation of the law.

        (b)   Notwithstanding any limitation in Sections 3, 4, 5 or 6(a), the
Company shall indemnify Indemnitee to the fullest extent permitted by law if
Indemnitee is a party to or threatened to be made a party to any Proceeding
(including a Proceeding by or in the right of the Company to procure a judgment
in its favor) against all Expenses, judgments, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee in connection with the
Proceeding.

2

--------------------------------------------------------------------------------




        (c)   For purposes of Sections 6(a) and 6(b), the meaning of the phrase
"to the fullest extent permitted by law" shall include, but not be limited to:

(i)to the fullest extent permitted by the provision of the Act that authorizes
or contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the Act, and

(ii)to the fullest extent authorized or permitted by any amendments to or
replacements of the Act adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.

        7.    Exclusions.    Notwithstanding any provision in this Agreement,
the Company shall not be obligated under this Agreement to make any indemnity in
connection with any claim made against Indemnitee:

        (a)   for which payment has actually been made to or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision;

        (b)   for any transaction from which Indemnitee derived an improper
personal benefit;

        (c)   for an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of the Company within the meaning
of Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law;

        (d)   if a court having jurisdiction in the matter shall finally
determine that such indemnification is not lawful under any applicable statute
or public policy (and, in this respect, both the Company and Indemnitee have
been advised that the Securities and Exchange Commission believes that
indemnification for liabilities arising under the federal securities laws is
against public policy and is, therefore, unenforceable and that claims for
indemnification should be submitted to appropriate courts for adjudication); or

        (e)   in connection with any Proceeding (or part of any Proceeding)
initiated by Indemnitee, or any Proceeding by Indemnitee against the Company or
its directors, officers, employees or other indemnitees, unless (i) the Company
is expressly required by law to make the indemnification, (ii) the Proceeding
was authorized by the Board of Directors of the Company, (iii) the Company
provides the indemnification, in its sole discretion, pursuant to the powers
vested in the Company under applicable law, or (iv) Indemnitee initiated the
Proceeding pursuant to Section 11 of this Agreement and Indemnitee is successful
in whole or in part in the Proceeding.

        8.    Advances of Expenses.    The Company shall pay the expenses
incurred by Indemnitee in any Proceeding in advance at the written request of
Indemnitee, if Indemnitee:

        (a)   furnishes the Company a written affirmation of the Indemnitee's
good faith belief that Indemnitee is entitled to be indemnified by the Company
under this Agreement; and

        (b)   furnishes the Company a written undertaking to repay the advance
to the extent that it is ultimately determined that Indemnitee is not entitled
to be indemnified by the Company. Advances shall be made without regard to
Indemnitee's ability to repay the expenses and without regard to Indemnitee's
ultimate entitlement to indemnification under the other provisions of this
Agreement.

        9.    Notice/Cooperation and Defense of Claim.    Indemnitee shall, as a
condition precedent to Indemnitee's right to be indemnified under this
Agreement, give the Company notice in writing as soon as practicable of any
claim made against Indemnitee for which indemnification will or could be sought
under this Agreement. Notice to the Company shall be directed to the Chief
Executive Officer of the Company at the address shown in Section 17 of this
Agreement. In addition, Indemnitee shall give the Company such information and
cooperation as it may reasonably require and as shall be within

3

--------------------------------------------------------------------------------

Indemnitee's power. The omission to notify the Company will not relieve the
Company from any liability which it may have to Indemnitee otherwise than under
this Agreement.

        With respect to any Proceeding as to which Indemnitee notifies the
Company of the commencement:

        (a)   The Company will be entitled to participate in the Proceeding at
its own expense.

        (b)   Except as otherwise provided below, the Company may, at its option
and jointly with any other indemnifying party similarly notified and electing to
assume such defense, assume the defense of the Proceeding, with legal counsel
reasonably satisfactory to the Indemnitee. Indemnitee shall have the right to
use separate legal counsel in the Proceeding, but the Company shall not be
liable to Indemnitee under this Agreement, including Section 8 above, for the
fees and expenses of separate legal counsel incurred after notice from the
Company of its assumption of the defense, unless (i) Indemnitee reasonably
concludes that there may be a conflict of interest between the Company and
Indemnitee in the conduct of the defense of the Proceeding or (ii) the Company
does not use legal counsel to assume the defense of such Proceeding. The Company
shall not be entitled to assume the defense of any Proceeding brought by or on
behalf of the Company or as to which Indemnitee shall have made the conclusion
provided for in (i) above.

        (c)   If two or more persons who may be entitled to indemnification from
the Company, including the Indemnitee, are parties to any Proceeding, the
Company may require Indemnitee to use the same legal counsel as the other
parties. Indemnitee shall have the right to use separate legal counsel in the
Proceeding, but the Company shall not be liable to Indemnitee under this
Agreement, including Section 8 above, for the fees and expenses of separate
legal counsel incurred after notice from the Company of the requirement to use
the same legal counsel as the other parties, unless the Indemnitee reasonably
concludes that there may be a conflict of interest between Indemnitee and any of
the other parties required by the Company to be represented by the same legal
counsel.

        (d)   The Company shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
its written consent, which shall not be unreasonably withheld. Indemnitee shall
permit the Company to settle any Proceeding the defense of which it assumes,
except that the Company shall not settle any action or claim in any manner which
would impose any penalty or limitation on Indemnitee without Indemnitee's
written consent, which may be given or withheld in Indemnitee's sole discretion.

        10.    Procedure Upon Application for Indemnification.    Any
indemnification under Sections 3, 4, 5 or 6 of this Agreement shall be made no
later than 60 days after receipt of the written request of Indemnitee for
indemnification and shall not require that a determination be made in accordance
with the Act by the persons specified in the Act that indemnification is
required under this Agreement. Unless it is ordered by a court in an enforcement
action under Section 11 of this Agreement, however, no such indemnification
shall be made if a determination is made within such 60-day period by (a) the
Board of Directors by a majority vote of a quorum consisting of directors who
were not parties to the Proceeding, or (b) independent legal counsel in a
written opinion (which counsel shall be appointed by the Company if such a
quorum is not obtainable), that the Indemnitee is not entitled to
indemnification under this Agreement.

        11.    Enforcement.    The Indemnitee may enforce any right to
indemnification or advances granted by this Agreement to Indemnitee in any court
of competent jurisdiction if (a) the Company denies the claim for
indemnification or advances, in whole or in part, or (b) the Company does not
dispose of the claim within 60 days of a written request for indemnification or
advances. Indemnitee, in the enforcement action, if successful in whole or in
part, shall be entitled to be paid also the expense of prosecuting the claim. It
shall be a defense to any such enforcement action (other than an action

4

--------------------------------------------------------------------------------

brought to enforce a claim for advancement of expenses pursuant to Section 8
above, if Indemnitee has tendered to the Company the required affirmation and
undertaking) that Indemnitee is not entitled to indemnification under this
Agreement, but the burden of proving this defense shall be on the Company.
Neither a failure of the Company (including its Board of Directors or its
shareholders) to make a determination prior to the commencement of the
enforcement action that indemnification of Indemnitee is proper in the
circumstances, nor an actual determination by the Company (including its Board
of Directors or its shareholders) that indemnification is improper shall be a
defense to the action or create a presumption that Indemnitee is not entitled to
indemnification under this Agreement or otherwise. The termination of any
Proceeding by judgment, order of court, settlement, conviction or upon a plea of
nolo contendere, or its equivalent, shall not, of itself, create a presumption
that Indemnitee is not entitled to indemnification under this Agreement or
otherwise.

        12.    Partial Indemnification; No Duplication of Payments.    If
Indemnitee is entitled under any provisions of this Agreement to indemnification
by the Company for some or part of the Expenses, judgments, fines and amounts
paid in settlement actually and reasonably incurred by Indemnitee in the
investigation, defense, appeal or settlement of any Proceeding but not, however,
for the total amount, the Company shall indemnify Indemnitee for the portion of
the Expenses, judgments, fines and amounts paid in settlement to which
Indemnitee is entitled. The Company shall not be liable under this Agreement to
make any payment in connection with any claim made against Indemnitee to the
extent Indemnitee has otherwise actually received payment (under any insurance
policy, Articles of Incorporation, Bylaw or otherwise) of the amounts otherwise
indemnifiable hereunder.

        13.    Nonexclusivity and Continuity of Rights.    The indemnification
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may be entitled under the Articles of Incorporation, the
Bylaws, any other agreement, any vote of shareholders or directors, the Act, or
otherwise, both as to action in Indemnitee's official capacity and as to action
in other capacity while holding office. The indemnification under this Agreement
shall continue as to Indemnitee even though Indemnitee ceases to be a director
or executive officer of the Company or any subsidiary of the Company, or ceases
to serve at the request of the Company as a director, officer, employee, agent
or fiduciary of another corporation, partnership, joint venture, trust or other
enterprise.

        14.    Severability.    If this Agreement or any portion of it is
invalidated on any ground by any court of competent jurisdiction, the Company
shall indemnify Indemnitee as to Expenses, judgments, fines and amounts paid in
settlement with respect to any Proceeding to the full extent permitted by any
applicable portion of this Agreement that is not invalidated or by any other
applicable law.

        15.    Subrogation.    In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee. Indemnitee shall execute all documents required and
shall do all acts that may be necessary to secure such rights and to enable the
Company effectively to bring suit to enforce such rights.

        16.    Modification and Waiver.    No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
parties. No waiver of any of the provisions of this Agreement shall constitute a
waiver of any other provisions of this Agreement (whether or not similar) nor
shall any waiver constitute a continuing waiver, unless expressly stated in any
waiver.

        17.    Notices.    All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given (a) upon delivery if delivered by hand to the party to whom
the notice or other communication shall have been directed or (b) if mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed:

(i)If to Indemnitee, at the address indicated on the signature page of this
Agreement.

5

--------------------------------------------------------------------------------

(ii)If to the Company to

FEI Company
7451 NW Evergreen Parkway
Hillsboro, Oregon    97124
Attn: Chief Executive Officer

or to any other address as may have been furnished to Indemnitee by the Company.

        18.    Counterparts.    The parties may execute this Agreement in two
counterparts, each of which shall constitute the original.

        19.    Applicable Law.    This Agreement shall be governed by and
construed in accordance with the law of the state of Oregon, exclusive of choice
of law provisions.

        20.    Successors and Assigns.    This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns, including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Company, spouses, heirs, and personal and legal
representatives (each of the foregoing, a "Successor"). The Company shall
require and cause any Successor to the Company, by written agreement in form and
substance satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place.

        IN WITNESS WHEREOF, the parties have caused this Agreement to be signed
as of the day and year first above written.

FEI Company   INDEMNITEE
By:
 
 
 
     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Signature) Title:            

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

(Print Name)
 
 
 
 


--------------------------------------------------------------------------------

(Address)

6

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.22



INDEMNITY AGREEMENT
